UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7061


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER K. WILSON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:15-cr-00021-AWA-LRL-1)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Christopher K. Wilson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher K. Wilson, Jr., appeals the district court’s order denying his counseled

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon

review, we discern no abuse of discretion in the district court’s ruling. See United States

v. Kibble, 992 F.3d 326, 329-30 (4th Cir.) (providing standard of review and outlining steps

for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383 (2021).

       Specifically, in its opposition to Wilson’s compassionate release motion, the

Government argued that Wilson did not satisfy the threshold requirement, set forth in 18

U.S.C. § 3582(c)(1)(A), that an inmate first request that the warden of his institution file a

motion for compassionate release before moving for such relief in the district court. Accord

United States v. Muhammad, 16 F.4th 126, 129-30 (4th Cir. 2021) (discussing threshold

requirement, which “plainly requires [an inmate] to complete certain steps before filing his

motion in the district court,” but observing that it is “non-jurisdictional, and thus waived if

it is not timely raised”). Despite the Government clearly raising the issue, Wilson did not

provide any objective evidence to establish his satisfaction of the statutory threshold

requirement. Accordingly, we affirm the district court’s order. See United States v. Wilson,

No. 4:15-cr-00021-AWA-LRL-1 (E.D. Va. June 25, 2021).                We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED



                                              2